STIPULATION AND AGREEMENT


October 14, 1981




The Utah Department of Business Regulation, Division of Public Utilities
(Division), the Utah Committee of Consumer Services (Committee), Mountain Fuel
Supply Company (Company) and Wexpro Company (Wexpro) present this Stipulation to
the Utah Public Service Commission (Commission) to resolve all issues actually
or arguably pending before it in these captioned cases except rate design issues
in Case No. 81-057-01. All these cases are before the Commission, in whole or
part, on the Commission's own order except Case No. 76-057-14, which is on
remand from the decision of the Utah Supreme Court in Committee of Consumer
Services v. Public Service Commission of Utah,, 595 P.2d 871 (Utah 1979).


The Company and Wexpro are also entering into a similar stipulation with the
Staff of the Public Service Commission of Wyoming, in Public Service Commission
of Wyoming Docket No. 9192 Sub 68.


The definitions in the Agreement between the Company and Wexpro as parties
(Agreement) which is attached hereto as Appendix 1 and incorporated herein by
this reference will apply throughout this Stipulation.


1.    STIPULATED FACTS


1.1. Since before 1930, the Company or its predecessor companies have acquired
leases and other interests in certain properties having a potential for the
production of hydrocarbons. The Company's exploration and development program
has been considered in numerous proceedings before the Commission. While the
Commission has from time to time sought modifications to the program, the
program has historically received the support and approval of the Commission. A
number of properties have been explored and successfully developed and are
presently producing oil and natural gas. Others are unexplored and are currently
being held for future exploration and accounted for in a Company utility rate
base account or in Wexpro.


1.2. On the whole, the Company's hydrocarbon exploration and development has
been successful. It has resulted in currently below market price cost-of-service
natural gas production equal to approximately 30% of the total natural gas
supply currently being delivered to the Company's retail distribution customers.
Company exploration efforts have also developed substantial quantities of oil.


1.3. As part of the Commission's historical support and approval of the
Company's exploration and development program, certain costs of exploration,
including dry-hole expenses, cancelled leases and delay rentals, have been
considered as utility expenses in setting the Company's natural gas rates to
retail distribution customers over the past 35 years.


1.4. The productive oil reservoirs, productive gas reservoirs and the unexplored
properties currently held by the Company and Wexpro (as set out and defined in
the Agreement) are believed to have significant potential value for the future
production of oil and natural gas.


1.5. In order to produce the potentially producible oil and natural gas from the
productive oil reservoirs, it may sometimes be desirable to pursue enhanced
recovery procedures. The amount of required investment for such enhanced
recovery procedures is currently unknown.




--------------------------------------------------------------------------------


1.6. Additional development drilling into some, if not all, of the productive
gas reservoirs also will be necessary and desirable to produce prudently the
available natural gas and oil. The amount of the required investment for such
additional development wells is currently unknown.


1.7. To exploit the potential of the approximately 1.4 million acres of
unexplored leaseholds currently held in the Company's 105 account, the
leaseholds need to be explored, and those leaseholds that appear to warrant it
should be drilled. Many of these leases will soon expire unless they are drilled
prior to expiration. The amount of the investment required for such exploration
and drilling is currently unknown.


1.8. During a 37 year period prior to January 1,1977, certain primarily oil
producing properties which were explored and drilled by the Company were
classified by the Company as non-utility oil properties.


1.9. The Company believes that its investors have provided capital to it under
the understanding that the properties classified as oil-producing properties
were totally non-utility in nature, hence allowing for an unregulated return on
investments therein.


1.10. Various parties historically have made claims before the Commission that
such oil properties should be regulated as utility assets and that profits
derived from such properties should be applied to reduce the Company's retail
distribution rates.


1.11. The Commission has historically treated such oil properties as unregulated
assets of the Company.


1.12. Effective January 1, 1977, the Company and Wexpro entered into an
Agreement of Purchase and Sale under which the Company-classified non-utility
properties were transferred to Wexpro in exchange for all of the outstanding
common stock of Wexpro. The Company and Wexpro also entered into a Joint
Exploration Agreement (JEA) effective January 1, 1977, which established a
program for exploration and development of the Company's unexplored properties.


1.13. The Division and Committee objected to the agreements alleging that they
were detrimental to utility customers. The Commission in its Order dated April
11, 1978, in Case No. 76-057-14 approved the agreements subject to certain
amendments which were agreed to by the Company and Wexpro. However, in Committee
of Consumer Services v. Public Service Commission of Utah,, 595 P.2d 871 (Utah
1979), the Utah Supreme Court reversed the Order of the Commission on
jurisdictional grounds and remanded the issue the Commission for further
hearings as to whether the properties theretofore classified by the Company as
non-utility were in fact outside the regulatory jurisdiction of the Commission.


1.14. Since the organization of Wexpro as a wholly owned subsidiary of the
Company, a number of properties have been explored. Wexpro has explored the
properties conveyed to it under the Agreement of Purchase and Sale and has
acquired properties from sources other than the Company that have also been
explored. The early exploration of Company properties after the organization of
Wexpro was done in accordance with the terms of the JEA. After the Utah Supreme
Court rendered its decision, the JEA was canceled and the further drilling was
done first under an informal agreement and subsequently under a stipulation
dated March 1981, which was filed in Case No. 81-057-04 and approved by the Utah
Commission. Some of this drilling has resulted in the successful completion of
either oil or natural gas wells.


1.15. During the pendency of Case No. 76-057-14 (Wexpro Case) the Company has
received


--------------------------------------------------------------------------------


general rate increases in Case Nos. 77-057-03, 79-57-03, 80-057-01 and
81-057-01. The order establishing the overall increase in rates entered in each
of those cases has bee in some way connected to the outcome of Case No.
76-057-14.


1.16. The Company has discontinued all exploration an development activities on
the properties subject to the JEA because in its judgment the opinion of the
Utah Supreme Court in Committee of Consumer Services made continued exploration
of the properties as a utility venture impractical.


1.17. Questions have been raised before the Wyoming Commission in Docket No.
9192
Sub 68 regarding issues raised in the. Wexpro Case.


1.18. In addition to the cases which are the subject of this Stipulation, other
litigation has been initiated by the Company in federal forums involving some of
the same issues that are before the Commission in Case Nos. 76-057-14 and
81-057-04.


1.18.1. The Company, Wexpro, Mountain Fuel Resources, Inc. (Resources) and
Celsius Energy Company (Celsius) have filed Applications with the Federal Energy
Regulatory Commission (FERC) in FERC Docket Nos. CP80-274, CP80-275 and CI80-233
(FERC Dockets) seeking authorization for transfer of certain of the properties
which are the subject of this Stipulation and the Agreement (Properties) from
the Company and Wexpro to Celsius. True and correct copies of the applications
in the FERC Dockets have been filed with the Commission.


1.18.2. The Company, Wexpro and certain shareholders of the Company filed a
Complaint in the United States District Court for the District of Utah in
Mountain Fuel Supply Co. v. Public Service Commission of Utah, Civil No. C
80-0710J (D. Utah, July 28, 1981). The Complaint and Amended and Supplemental
Complaint, true and correct copies of which were served on the Commission
previously, claimed, among other things, that the regulation of certain of the
Properties by this Commission would violate plaintiffs' rights under the
Constitution of the United States. The court has entered an Order dismissing the
Complaint without prejudice.


1.19. The federal litigation as well as these cases are part of a protracted,
time consuming, expensive and disruptive course of disagreement of the parties.
It is the opinion of all parties that if this litigation is not substantially
resolved, it will continue to be protracted, time-consuming, expensive and
disruptive in the future to the detriment of the Company's shareholders and its
customers.


1.20. All parties have taken public positions in the litigation referred to
above and in these cases herein captioned suggesting that the Properties be
owned and developed in various ways and that the benefits from the Properties be
divided in various fractions. All parties concede, however, that the risk exists
in any litigation that a particular position will not be accepted in whole or in
part by the ultimate legal decision-maker and that decisions of the various
courts and agencies in which the related litigation is now pending could be
inconsistent. Further, the expense of litigation and the passage of time could
render the ultimate victory by any party Pyrrhic.


1.21. The potential of the Properties can best be realized for the Company's
retail distribution customers and its shareholders if the Properties are
explored.


1.22. By reason of the Company's decision not to conduct exploration activities
as a utility, in order


--------------------------------------------------------------------------------


to exploit the Properties adequately, Wexpro must own the fee title or be the
lessee of record and must be the operator of all of the Properties.


1.23. It is reasonable and desirable under the circumstances that all future
exploration or developmental drilling activity on the Properties be undertaken
by Wexpro, as provided for in the Agreement, at its sole risk and expense.


1.24. The service fees and prices established in the Agreement together with the
transfer of rights to Wexpro fairly compensate for such risks and expenses
undertaken by Wexpro.


1.25. The rights and benefits conferred upon or retained by the Company in the
Agreement (along with that consideration previously received by the Company from
Wexpro) represent fair market value consideration for all properties which have
been previously conveyed or are by the Agreement conveyed to Wexpro by the
Company.


2.    OBJECTIVES OF THE PARTIES


The parties have entered into this Stipulation and the Agreement to accomplish
the following objectives, which objectives are set forth here as an aid to
current and future interpretation and application of this Stipulation and the
Agreement:


2.1. The retail natural gas rates paid by the Company's distribution customers
should reflect appropriate credits or benefits from the Properties. All benefits
or credits from the Properties which flow to the Company will be used by the
Company to reduce or suppress retail natural gas rates to its customers as
directed by the agency having jurisdiction.


2.2. Wexpro should have sufficient legal and economic incentive that it, in its
own self interest, will prudently and energetically exploit the Properties to
their full potential for the benefit of the Company's customers and its
shareholders.


2.3. This Stipulation and the Agreement together should provide a self-governing
means of encouraging the development of natural gas to be made available to the
Company's retail distribution customers at competitive prices. To that end, the
Agreement will avoid "first sales" of natural gas (as defined in the Natural Gas
Policy Act of 1978) or "sales for resale in interstate commerce" (as that term
has been applied under the Natural Gas Act) to the Company from currently
productive gas reservoirs and will establish contractual prices for gas which is
sold from currently productive oil reservoirs by Wexpro to the Company with the
intention that such prices will be adopted by any regulatory agency asserting
jurisdiction.


2.4. Wexpro should be recognized by states in which it operates and all parties
as an independent hydrocarbon exploration and development company which is not
subject to state public utility regulation and which legally owns or operates
the Properties in accordance with the Agreement.


2.5. The Company's natural gas retail distribution rates will not reflect as a
specific utility cost any unsuccessful exploration or development cost incurred
on the Properties with the specific intention of eliminating any foundation for
the claim that its customers contribute capital to or assume the risks of the
Company's or Wexpro's exploration or development programs.


3.    CONSIDERATION




--------------------------------------------------------------------------------


3.1. The parties have entered into this Stipulation and the Agreement has been
executed in mutually interdependent consideration of each and all of their
covenants and conditions. The Stipulation and the Agreement are an integrated
whole and each part is dependent on all other parts. Therefore, if any part of
the Stipulation or Agreement is not approved as provided in Section 16 herein,
the entire Stipulation and the Agreement will be void unless modified in writing
as provided in Section 16 with such modifications approved with finality.


3.2. The totality of the consideration flowing to the Company under the
Agreement is agreed by the parties, in view of all the circumstances, to be the
equivalent of fair market value for all assets transferred from the Company to
Wexpro by the Agreement of Purchase and Sale and by the Agreement.


3.3. Some of the consideration to the Company under the Stipulation and
Agreement is summarized, without in any way attempting to alter the specific
terms of the Stipulation or the Agreement, as follows:


3.3.1. 54% of profits from productive oil reservoirs.

3.3.2. Cost-of-service gas sold by Wexpro to the Company from productive oil
reservoirs.


3.3.3. All development drilling expenses and risks on transferred leaseholds to
be borne by Wexpro.


3.3.4. 7% of 8/8ths overriding royalty on all exploratory properties transferred
from the Company to Wexpro under the Agreement.


3.3.5. A first right to purchase all gas from exploratory leaseholds.


3.3.6. Cost-of-service gas owned by the Company and delivered by Wexpro from
productive gas reservoirs.


3.3.7. All risk and expense of development drilling on Account 101/105
leaseholds borne by Wexpro.


3.3.8. 2-1/2% of 8/8ths overriding royalty on approximately 128,000 acres of
"after.acquired" property of Wexpro.


3.3.9. 2-1/2% of 8/8ths overriding royalty on certain Bug field acreage acquired
by Wexpro after January 1,1977.


3.3.10. $21 million temporary reduction in cost-of-service to Company's retail
distribution natural gas customers.


3.3.11. Reduction of utility rate base by removal of all leaseholds from rate
base accounts, thereby reducing utility revenue requirements.


3.3.12. Future elimination of unsuccessful exploration and development expenses
from ratemaking consideration thereby reducing utility revenue requirements.


3.3.13. Expenditure of at least $40 million by Wexpro during next 5 years for


--------------------------------------------------------------------------------


development drilling to productive gas reservoirs.


3.4. The issuance of the common stock by Wexpro to the Company in connection
with the Agreement of Purchase and Sale and the Company's ownership rights with
respect to that stock will not be affected by this Stipulation.


4.    RESERVE FOR PAST UTILITY EXPLORATION EXPENSES


4.1. Except as provided in Section 4.2 herein, the Company's cost-of-service of
natural gas will not include any cost or expense associated with unsuccessful
exploration or development of the Properties except as specifically provided in
the Agreement.


4.2. It is mutually acknowledged that the reserve for exploration account
designated as Account 186 of the Uniform System of Accounts has been maintained
in the Company's ratemaking accounts for the purpose of covering its share of
unsuccessful exploration costs. That account as of July 31,1981, had a deficit
of approximately $3.8 million. There is presently an expense item relating to
unsuccessful exploration reflected in the Company's natural gas retail
distribution rates of approximately $3.1 million per year, which, it is agreed,
will remain in effect so long, but only so long, as is necessary to eliminate
the $3.8 million deficit balance in Account 186.


5.    THE AGREEMENT


5.1. The parties will enter into and be bound by the Agreement attached as
Appendix 1, effective August 1,1981. The Agreement specifies the terms and
conditions upon which the Company and Wexpro will own and Wexpro will operate
the Properties and upon which the Company will own natural gas produced from
productive gas reservoirs, be entitled to purchase natural gas produced from
productive oil reservoirs and exploratory properties, share in certain oil
income and otherwise share in the benefits of the Properties.


5.2. All parties have participated in the drafting of the Agreement and have
carefully scrutinized all of its provisions. For purposes of this Stipulation,
all parties will be bound by definitions, property schedules and procedures
which are a part of the Agreement. The parties agree not to challenge any action
taken by the Company or Wexpro in accordance with the terms of the Agreement
other than through arbitration procedures provided in Section 9 of this
Stipulation.


5.3. The parties agree that the cost-of-service reductions and increases in
income which flow to the Company under the Agreement are intended ultimately to
benefit the Company's retail distribution customers in the form of reductions in
or suppression of natural gas rates.


5.4. The beneficial interest of the Company's Utah retail distribution customers
in benefits from the Properties as a class is represented by the Division and
the Committee which have executed the Agreement in this representative capacity.
The parties agree that the Division and Committee are entitled in this same
capacity to pursue enforcement of the provisions of this Stipulation and the
Agreement to secure benefits to the Company's customers under the Agreement as
provided in this Stipulation.


5.5. The Agreement has been executed by the parties without complete review of
the schedules attached to the Agreement. Until such schedules are finally
reviewed and approved by the parties, it may be necessary to slightly modify
certain entries in the schedules. However, the parties believe that any such
modification will not be material nor will they affect the substantive
provisions of the Agreement. The parties agree that the schedules to the
Agreement will be reviewed and finally approved no later than October


--------------------------------------------------------------------------------


23, 1981.


6.     TEMPORARY REDUCTION IN THE COMPANY'S COST-OF-SERVICE


6.1. As soon as is practicable but in no event later than 30 days following
approval of this Stipulation, the Company will submit new schedules of rates and
charges to the Commission which will reflect a reduction in its cost-of-service.
This reduction in costs- of-service will be reflected on a per-Mcf basis to the
Company's retail distribution customers over approximately a 12-month period,
commencing upon dates fixed by the Commission, and will be in an amount
sufficient to reduce the Company's current system-wide retail distribution
natural gas rates by the pretax sum of $21 million. 90% of this reduction will
apply to Utah customers and 10% will apply to Wyoming customers. It is
understood that a portion of the $21 million may be required by law to be
directly allocated to certain incrementally priced industrial customers under
Title II of the Natural Gas Policy Act of 1978 (NAPA).


6.2. While this cost-of-service reduction will occur over a 12- month period,
the entire effect of the reduction upon earnings of the Company will be
accounted for in the Company's financial records in the year 1981.


6.3. To ensure that the full impact of the $21 million temporary reduction in
system-wide cost-of-service is realized, it will be accounted for by the Company
as a part of the Account 191 balancing account adjustment provisions of its
tariffs on file with and approved by the Commission, except for the portion
required to be directly allocated to incrementally priced industrial customers
under the NGPA.


7.    OTHER RATE EFFECTS


7.1. As soon as practicable, but in no event later than 30 days following
approval of this
Stipulation, the Company will submit new schedules of rates and charges which:


7.1.1 Reflect actual adjustments in utility rate base resulting from changes in
property ownership effected by the Agreement as of August 1, 1981, and ownership
of facilities installed after July 31, 1981; and


7.1.2 Reflect projected adjustments in other utility in- come, gas purchase
costs and service fees resulting from the Company's income from Wexpro, its
service fees to Wexpro, and its gas purchases from Wexpro under the Agreement as
required by this Stipulation and the Agreement utilizing Account 191 procedures
as directed by the agency having jurisdiction.


7.2 Within 30 days after the reserve for exploration account deficit balance is
eliminated, as provided in Section 4.2 above, the Company will submit rate
schedules which reflect a reduction of approximately $3.1 million annually
system-wide.


7.3 The Company's retail natural gas tariffs will reflect, through the
ratemaking treatment accorded the Company's direct gas costs, that the costs
associated with the production of Company owned hydrocarbons produced for the
Company by Wexpro under the terms of Article III of the Agreement will be
determined under the cost-of-service procedure set forth in Exhibit E of the
Agreement.


7.4 All royalties or income received from Wexpro under the Agreement as well as
costs associated with natural gas delivered to the Company by Wexpro will be
accounted for under the Account 191 balancing account adjustment provisions of
the Company's tariffs on file with and approved by the Commission in


--------------------------------------------------------------------------------


the same manner as natural gas costs incurred by the Company in the purchase of
natural gas from third parties.


7.5. All investment in prior Company wells (as defined in the Agreement) and all
related utility investments made before August 1, 1981, used and useful in the
production of hydrocarbons from productive gas reservoirs, and not otherwise
transferred to Wexpro under the Agreement will be considered as utility gas
plant to be accorded rate-base treatment as a part of the Company's retail
natural gas rate determination by the Utah and Wyoming Public Service
Commissions. (It is specifically recognized that Company investment made under
paragraphs 11-8(f) and 111-8(e) of the Agreement will be accorded similar
rat-base treatment.) However, no lease carrying costs will be included in such
treatment.


7.6. No benefit or burden created in the Company, and ultimately its retail
distribution customers, by this Stipulation or the Agreement will be used in any
way as a basis for future rate relief to the Company except under exigent
circumstances as otherwise directed by the agency having jurisdiction.


8.    DIVISION MONITORING OF PERFORMANCE UNDER AGREEMENT


8.1. The Division will be entitled to monitor the performance of the Company and
Wexpro under the Agreement. To facilitate that monitoring, the books and
accounts of Wexpro pertaining to the Properties will be made available for
examination by the Division when requested at reasonable times and places
designated by Wexpro. In addition, Wexpro and the Company will provide the
Division with a report within days of the end of every calendar quarter setting
out production of the Properties, the financial benefits from the Properties and
reporting on the operation of each element of the Agreement. Wexpro will have
its accounts with respect to all matters under the Agreement audited annually by
a firm of independent certified public accountants. The Division will receive
copies of the audit report when completed. All costs of the audit will be borne
by Wexpro and will be considered to be normal business expenses of Wexpro for
purposes of the Agreement's formulae. This expense item will be strictly
restricted, however, to reflect solely the costs of auditing compliance with the
Agreement.


8.2. If the Division desires further monitoring, it, in conjunction with the
Staff of the Wyoming Public Service Commission (Staff), will select two
monitors, an independent certified public accountant and an independent
hydrocarbon industry consulting firm, to review the performance of the Agreement
and to advise all parties with respect thereto. Any monitor selected will be
professionally trained and qualified, will have had no involvement with the
Wexpro Case (unless such requirement is waived by all parties) and will be
nationally recognized as a reputable and independent expert in the subject
matter of the function monitored. The two monitors will be paid actual and
reasonable fees and expenses incurred in monitoring the performance of the
Agreement by Wexpro in an aggregate amount not to exceed $60,000 annually. The
first $20,000 of this amount will be considered to be normal business expenses
of Wexpro in determining the cost-of-service of natural gas to be delivered or
sold to the Company under the Agreement, and the remaining $40,000 will be
considered to be normal business expenses of Wexpro for purposes of the "54-46
formula" under the Agreement. Any costs and expenses of the monitors in excess
of $60,000 annually will be the sole responsibility of the Division and the
Staff.


8.3. Wexpro will cooperate with the monitors in providing reasonable access to
its books, accounts and records with respect to the Properties and in attempting
to obtain other relevant information reasonably requested by the monitors. The
monitors will be obligated under their retainer agreements to keep information
disclosed to them confidential except in connection with necessary reports made
to the Division, the Staff, the Company or Wexpro in performing their duties as
monitors or with Wexpro's prior approval.


--------------------------------------------------------------------------------




8.4. Monitors may be removed with or without cause by the Division, in
consultation with the Staff, and with cause, as established by arbitration, by
the Company and Wexpro. For purposes of this paragraph, cause will include, but
not be limited to, lack of professional qualification, lack of competence,
unauthorized dis- closure or use of confidential information and a pattern of
unreasonable, harrassing or oppressive conduct by the monitor in performing its
responsibilities. If a monitor is removed or is unable to continue to act, the
Division, in consultation with the Staff, may select a successor upon the same
terms and conditions as an original monitor could be selected provided that the
total fees and expenses of all monitors in any year will be limited to $60,000.


9.    DEFAULTS


In the event that any party claims that there is any default by any other party
of any of their obligations under the terms or intent of this Stipulation or the
Agreement, the following procedure will be followed:


9.1. The charging party will give notice of the claimed default, and the
defaulting party will be allowed 30 days or such longer time as the charging and
defaulting parties may stipulate to correct its default.


9.2. If the default is not corrected to the satisfaction of the charging party,
all parties and the Staff will be given notice of the dispute and the matter
will be submitted by the parties to arbitration on the following terms:


9.2.1. The Division and the Committee and the Staff, if the Committee and the
Staff desire to participate, will jointly select a person professionally trained
and qualified in the subject matter of the dispute but who has not been employed
or retained by the Division, Committee or Staff within the previous 12 months
(unless such requirement is waived by all parties), to act as an arbitrator,
such selection to be within 60 days of the date upon which notice of default was
given or such longer time as the parties may specify.


9.2.2. The Company and Wexpro, or either if both do not desire to participate,
will similarly select a person professionally trained and qualified in the
subject matter of the dispute to act as an arbitrator under the same
restrictions and within the same time limit in which the Division, Committee and
Staff must select their arbitrator.


9.2.3. The two arbitrators selected will together select a third person
professionally trained and qualified in the subject matter of the dispute to act
as an arbitrator, such selection to he within 15 days of the date the latter of
the two arbitrators was selected by the parties. In the event no agreement can
be reached on the selection of the third arbitrator within the time permitted,
such selection will be made by the Chief Judge of the United States District
Court for the District of Utah upon the application of any party.


9.2.4. The three arbitrators will give the parties reason- able opportunity to
present their positions and will thereafter decide the matters in dispute by a
majority vote. The arbitrators will not engage in investigations or audits
themselves but will render their decision based upon information presented to
them by the parties. It is understood that the arbitrators may request the
parties to prepare and present additional evidence if needed for their decision
and that arbitrators will keep information presented to them confidential.


--------------------------------------------------------------------------------




9.2.5. Each party will bear the costs of its own attorneys and witnesses in the
arbitration proceedings. The salary and expenses of the arbitrator selected by
each of the parties will be paid by the party or parties selecting the
arbitrator. The salary and expenses of the third arbitrator will be paid by
Wexpro and considered a normal business expense of Wexpro for purposes of the
Agreement's "54-46 formula" unless the formula at that time is not returning to
Wexpro the full return provided in the Agreement on its investment base, in
which event the Division, Committee and Staff will share the expenses of the
third arbitrator equally with the Company and Wexpro.


9.2.6. Except as otherwise specifically provided in this Section 9, the
arbitration procedure contemplated by this Stipulation will comply with Chapter
31 of Title 78 of the Utah Code or any successor provision of Utah law governing
arbitration.


9.3. The decision of the arbitrators may be presented by any party to the
Commission in an application for any action by the Commission with respect to
the claimed default by the Division or Company of the Agreement or to a court of
competent jurisdiction for any action with respect to a claimed default by
Wexpro of the Agreement. In proceedings before the Commission or court with
respect to the arbitrated matter, the decision of the arbitrators will be
binding upon the parties except with respect to matters covered by Utah Code
Ann. 78-31-16 and 78-31-17 and any other claim of impropriety, irregularity or
arbitrariness and capriciousness in the arbitration proceedings.


9.4. Among the remedies available under arbitration there is specifically
excluded any form of rescission of the terms of property transfer of the
Agreement.


9.5. The parties agree that separate arbitration proceedings in Utah and Wyoming
or between different parties will not be initiated on the same subject. All
parties to this Stipulation should receive notice of any arbitration proceeding
initiated by any party in either state. Any party that chooses not to
participate in the arbitration proceeding will be bound by the decision of the
arbitrators as if it had participated.


9.6. In deciding any controversy brought before them, the arbitrators,
Commission or other administrative or judicial body may consider, as
appropriate, that one party or the other to the proceeding may have superior
knowledge or access to the properties, assets or information which is the
subject of the proceeding. They may also consider that the parties to this
Stipulation and the Agreement have a duty to perform their respective
responsibilities in good faith.


10.    CONFIDENTIAL INFORMATION


The Company and Wexpro are obligated under this Stipulation and the Agreement to
provide the Division, its monitors and arbitrators with information, reports and
notices regarding Wexpro's exploration and development of the properties. It is
understood and agreed that the Division and Committee, if it participates in
arbitration proceedings, will keep such information, reports and notices,
including information received from monitors and present- ed in arbitration
proceedings, strictly confidential and will use them only in connection with its
review of matters under this Stipulation and the Agreement. It is understood
that the Division may utilize such information in arbitration proceedings and,
if the Company and Wexpro have consented or the Commission has given its prior
approval, in Commission proceedings.


11.    COMPANY INTEREST IN CERTAIN PROPERTIES OWNED BY WEXPRO




--------------------------------------------------------------------------------


11.1. The right, interest and estate of the Company in certain properties owned
or to be owned by Wexpro is fully described in the Agreement. The Company will
have no other right, interest or estate in any property owned by Wexpro except
as specifically provided in the Agreement. None of the parties will make any
claim that the Company or its customers have any legal, equitable or beneficial
right, interest or estate in any property owned by Wexpro or hereafter acquired
by Wexpro except as expressly provided by this Stipulation and the Agreement.


11.2. None of the parties will claim that the Properties owned by Wexpro are
subject to the public utility regulation of any state, and all parties will
cooperate to obtain legal rulings and, if necessary, statutes so providing. It
is acknowledged that the Company's rights with respect to the Properties or
benefits from them may be subject to appropriate regulation for ratemaking
purposes. However, that fact will in no way be claimed by any party as a basis
for state public utility regulation of Wexpro in any of its activities with
respect to the Properties. If Wexpro's activities with respect to the Properties
are claimed by the parties to be or are successfully subjected to state public
utility regulation, Wexpro will be released from its obligations under the
Agreement with respect to the Properties which subject it to regulation.


12.    WEXPRO PROPERTIES NOT SUBJECT TO ANY COMPANY INTEREST


By this Stipulation the parties expressly recognize that there are three
categories of properties which are or may be owned by Wexpro in which the
Company has no legal, equitable, or beneficial right, estate or interest. The
parties will not make any claim that the Company or its customers have any
right, estate or interest in these properties or in any production from or
proceeds of them or that these properties are subject to public utility
regulation. The categories are:


12.1. Properties acquired directly into the Company's non- utility accounts
prior to January 1,1977, and transferred to Wexpro effective January 1, 1977,
which have never been considered in establishing the natural gas retail
distribution rates of the Company. These properties are described on Schedule 6
attached to the Agreement.


12.2. Properties acquired by Wexpro from third parties or by farmout from the
Company during the period commencing January 1, 1977, and ending on July
31,1981, except for the overriding royalty described in the Agreement on
approximately 128,000 acres located in the states of Utah, Wyoming, Colorado and
Nevada acquired directly by Wexpro during this period from third parties and on
certain acreage in the "Bug area" acquired after May 10, 1979 identified in
Schedule 5 attached to the Agreement.


12.3. Any and all properties acquired by Wexpro from any source in any location
after
July 31, 1981.






13.    RESOLUTION OF COMMISSION CASES AND CLAIMS OF PARTIES


This Stipulation and the Agreement resolve all pending issues before the
Commission in the above-captioned cases (except rate design issues in Case No.
81-057-01), and all claims of the parties with respect to the allocation of
expenses, profits or properties among the Company and Wexpro. No party will
assert any claim that the Company, its customers, or Wexpro is entitled to any
reimbursement for any cost previously paid by it or them; or that the Company,
its customers, or Wexpro is entitled to all or any part of any revenue
previously received or retained by others as a result of any aspect of the
Company's and/or Wexpro's exploration and development program, the ownership or
classification of the Proper- ties,


--------------------------------------------------------------------------------


rates previously in effect or any other matter which is the subject of this
Stipulation except as expressly provided for in this Stipulation and the
Agreement. To effect this resolution in pending cases the parties agree that:


13.1. This Stipulation resolves all issues in Case No. 76-057-14 in a manner
consistent with the public interest and in accordance with the holding of the
Utah Supreme Court in Committee of Consumer Services.


13.2. Any conditions in Orders establishing the rate deficiencies in Case Nos.
77-057-03,
79-057-03, 80-057-01 and 81-057-01 with reference to the resolution of Case No.
76-057-14 are satisfied by this Stipulation and the implementation of the
Stipulation and the Agreement.


13.3. The Stipulation of the parties in Case No. 81-057-04 will be terminated
effective August 1, 1981, and the Commission's ruling in that case requiring the
Company and Wexpro to obtain prior approval of the Commission for any future
transfer of property is superseded by this Stipulation and the Agreement. It is
understood that the fact that the Commission's ruling in Case No. 81-057-04 is
superseded by this Stipulation and the Agreement will have no effect on any
statutory authority of the Commission or any valid order issued by the
Commission in any other proceeding.


14. FEDERAL COURT PROCEEDINGS


It is the intent of this Stipulation to dispose of all of the disputed issues
between the parties with respect to the Properties and specifically to resolve
with prejudice the disputes with regard to the Properties heretofore raised in
the United States District Court for the District of Utah in an action entitled
Mountain Fuel Supply Co. v. Public Service Commission of Utah, Civil No.
C80-0710J (D. Utah, July 28, 1981), which action has been dismissed without
prejudice by that Court. The Company and Wexpro agree that the action will not
be refiled and that no other action making the same claims arising from the same
circumstances against the same parties with respect to the Properties will be
filed.


15. FERC PROCEEDINGS


15.1. Mountain Fuel and Wexpro will amend their Applications or take other
action in the FERC Dockets in a manner consistent with this Stipulation and the
Agreement within 60 days of the approval by the Commission of this Stipulation
and the Agreement or the final resolution by a competent court on appeal or
review.


15.2. All parties will use their best efforts, in cooperation with each other,
to obtain any necessary approval by FERC of the terms of this Stipulation and
the Agreement which affect the pending Applications.


15.3. It is acknowledged that this Stipulation will not stop the Division and
Committee from taking positions contrary to those of the Company and Wexpro in
the FERC Dockets on matters not subject to this Stipulation and the Agreement.


15.4. No party will file in the future any application with any regulatory body
which is intended to result in the modification or abrogation of any term of
this Stipulation or the Agreement except in exigent circumstances.


15.5. Should FERC assert regulatory authority over the gas produced from either
the productive gas reservoirs or productive oil reservoirs, all parties will
cooperate and use their best efforts to obtain


--------------------------------------------------------------------------------


complete acquiesence in or adoption by that agency of the pricing and supply
provisions of the Agreement pertaining to those reservoirs.


16.
APPROVAL OF STIPULATION AND AGREEMENT



16.1. This Stipulation and the Agreement are entered into by the parties subject
to approval by the Commission and, in the discretion of the Company or Wexpro,
subject to the approval of the Wyoming Commission of a similar stipulation by
the Staff of the Wyoming Public Service Commission, the Company and Wexpro in
Wyoming Commission Docket No. 9192 Sub 68. The parties will cooperate with each
other, in good faith, to obtain approval of this Stipulation and the Agreement
in their entirety by the Commission. The Company and Wexpro agree to endeavor
diligently to obtain the approval of the Wyoming Stipulation and the Agreement
by the Wyoming Commission, and the Division and Committee agree to cooperate
with and assist the Company and Wexpro in the Wyoming proceedings if requested
to do so.


16.2. If any person seeks judicial review of the decision of the Commission
approving this Stipulation and the Agreement in any court, the parties agree to
cooperate with each other to promote the adoption or approval of the Stipulation
and the Agreement by the reviewing court.


16.3. If this Stipulation and the Agreement are not approved in their entirety
as provided above, the parties will have 30 days from the final decision of the
Commission or reviewing court inconsistent with this Stipulation or the
Agreement to agree in writing to accept or reject any modification of this
Stipulation or the Agreement which may be required. If the parties do not so
agree, the Stipulation and the Agreement will be void.


17.
SUCCESSORS AND ASSIGNS



17.1. This Stipulation will be binding upon the parties and their successors and
assigns, including any state agencies which may hereafter succeed to the
responsibilities of the Division and Committee.


17.2. References in this Stipulation to any party will also be deemed to be
references to its successors and assigns as appropriate under the circumstances.


17.3. It is acknowledged that Wexpro may assign certain of its rights and
obligations under the Agreement to others including other companies affiliated
with the Company. Such assignments may be freely made without the consent of any
party, and no party will make any claim that any such assignment requires
approval of the Commission. However, any such assignment will be subject to the
terms of the Agreement, and the assignee's agreement to be bound by the terms of
the Agreement, will be a condition precedent to the assignment. In making any
assignment of Wexpro's interest or operating rights in productive gas and
productive oil reservoirs, due consideration will be given the parties'
intention to avoid first sales or sales for resale of natural gas to the Company
from productive gas reservoirs. Due consideration will also be given to the
parties' intent to avoid any changes in the pricing or supply provisions
established in the Agreement for sales of natural gas from productive oil
reservoirs to the Company imposed by any regulatory body.


17.4. It is further acknowledged that the Company and Wexpro may decide to
transfer certain of the Properties to Celsius rather than to Wexpro during
implementation of the Agreement. Such transfers may be freely made without the
consent of any party and no party will claim that any such transfer requires
approval of the Commission. However, any such transfer will be subject to the
terms of this Stipulation and the Agreement and Celsius' Agreement to be bound
by the terms of this Stipulation and the Agreement


--------------------------------------------------------------------------------


with respect to such properties will be a condition precedent to the transfers.
In that event, references to Wexpro in this Stipulation will be deemed to be
references to Celsius as appropriate.


18.    AMENDMENT


Any amendment to or modification of this Stipulation or the Agreement prior to
approval will render the entire Stipulation and Agreement void unless the
amendment or modification is consented to in writing by all of the parties and
is approved in the manner provided in Section 16 above.




DATED this 14th day of October, 1981.


/s/ Thomas A. Quinn


Stephen H. Anderson Thomas A. Quinn Merlin O. Baker
A. Robert Thorup
Ray Quinney & Nebeker
Special Assistant Attorneys General


Attorneys for the Division and Committee


/s/ Edward W. Clyde


Edward W. Clyde
Clyde, Pratt, Gibbs & Cahoon


/s/ Robert S. Campbell


Robert S. Campbell
Gregory B. Monson
Watkiss & Campbell


Attorneys for
Mountain Fuel Supply Company


/s/ Calvin L. Rampton
Calvin L. Rampton
Jones, Waldo, Holbrook & McDonough


Attorney for Wexpro
















--------------------------------------------------------------------------------




A G R E E M E N T




THIS AGREEMENT is made and entered into this 14th day of October, 1981, by and
between MOUNTAIN FUEL SUPPLY COMPANY, a Utah corporation; WEXPRO COMPANY, a Utah
corporation; the Utah Department of Business Regulation, Division of Public
Utilities; the Utah Committee of Consumer Services; and the Staff of the Wyoming
Public Service Commission.






RECITALS


A.    The parties have been engaged in extensive litigation as described in the
Stipulations to which this Agreement is attached.


B.    The Division of Public Utilities of the Utah Department of Business
Regulation, the Utah Committee of Consumer Services, the Staff of the Public
Service Commission of Wyoming, Mountain Fuel Supply Company and Wexpro Company
have reached accord on an appropriate settlement and resolution of the issues
contested in that litigation.


C.    This accord is reflected in contemporaneous Stipulations filed with the
Utah Public Service Commission on October 14, 1981, Utah Stipulation), and with
the Wyoming Public Service Commission on October 15, 1981, (Wyoming
Stipulation), to each of which this Agreement has been attached and made a part.


D.    The cases before both the Utah Public Service Commission and the Wyoming
Public Service Commission affected by this Agreement are set forth in the
Stipulations.


E.    The parties to this Agreement desire to set forth the several and
interdependent rights, obligations, responsibilities and mutual promises as
contemplated by the Stipulations.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations set forth below, the parties agree as follows:


I. DEFINITIONS


For purposes of this Agreement, and the Stipulations to which it is attached,
the following definitions will apply to the indicated terms wherever they
appear.


CORPORATIONS, AGENCIES AND DOCUMENTS


I-1. The Company. Mountain Fuel Supply Company, an investor-owned Utah
corporation, including where appropriate its operating divisions, the
Distribution Division and the Transmission Division, but not referring to
wholly-owned subsidiaries of Mountain Fuel Supply Company as of August 1, 1981.


I-2. Wexpro. Wexpro Company, a Utah corporation incorporated in November 1976
and a wholly owned subsidiary of the Company. The term will refer to Wexpro
Company, its successors and assigns.


I-3. Celsius. Celsius Energy Company, a Nevada corporation and a wholly owned
subsidiary of Mountain Fuel Resources, Inc., itself a wholly owned subsidiary of
Mountain Fuel Supply Company.




--------------------------------------------------------------------------------


I-4. The Division. The Division of Public Utilities of the Utah Department of
Business Regulation. The term will also refer to any governmental successor as
provided by statute or rule.


I-5. The Committee. The Utah Committee of Consumer Services. The term will also
refer to any governmental successor as provided by statute or rule.


I-6. Staff of the Wyoming PSC. The regulatory staff of the Public Service
Commission of Wyoming. The term will also refer to any governmental successor as
provided by statute.


I-7. Agreement of Purchase and Sale. The amended agreement between Mountain Fuel
Supply Company and Wexpro Company, dated April 24, 1978, by which certain
non-utility properties, described in such document, were transferred from
Mountain Fuel Supply Company to Wexpro.


PRODUCTS


I-8. Natural Gas. A gaseous substance whose major constituent is methane.


I-9. Natural Gas Liquids. All liquids extracted from a natural gas stream except
liquids (including condensate) recovered by surface separators.


I-10. Oil. The generic term used to describe all products including minerals and
hydrocarbons other than natural gas or natural gas liquids.


I-11. Hydrocarbons. A generic term used to refer to natural gas, natural gas
liquids and oil collectively.


HYDROCARBON-PRODUCING PROPERTIES AND
RELATED TERMS


I-12. Account 101/105 Leaseholds. All leasehold, operating rights, working
interests, mineral and other interests in production which were held on July 31,
1981, by the Company and which were accounted for on that date in the Company's
Accounts 101 or 105.


I-13. Transferred Leaseholds. All leasehold, operating rights, working
interests, mineral and other interests in production which were held by Wexpro
on July 31, 1981, and which had previously been accounted for in the Company's
101 or 105 Accounts immediately prior to transfer, but excluding leasehold or
production rights acquired by farmout from the Company.


I-14. Well. The well bore and all underground and surface materials and
facilities installed in connection with drilling into the earth's surface for
the production or injection of hydrocarbons and other substances. The term
"well" includes all appurtenant facilities.


I-15. Appurtenant Facilities. Those facilities, downstream from the wellhead, to
and including the delivery point, that are necessary to make the products
acceptable for delivery including, but not limited to, compression,
transportation, gathering, separation, treating and certain processing
facilities.


I-16. Delivery Point. That point, under standard industry practice, at which a
purchaser of oil or natural gas liquids or natural gas takes delivery from the
producer. This will generally be (i) at the inlet side of the dehydration unit
for gas deliveries, and (ii) at the outlet side of tankage or other storage
facilities for oil or natural gas liquid deliveries.


I-17. Completed Well. (a) A well ready for and capable of producing hydrocarbons
in commercial


--------------------------------------------------------------------------------


quantities regardless of whether the necessary equipment and machinery is
installed to permit continuous production and marketing of hydrocarbons or (b) a
dry hole.


I-18. Development Well. A well drilled under the terms of this Agreement for
carrying out development oil or development gas drilling, as those terms are
defined in sections I-27 and I-28.


I-19. Dry Hole. A development well that (i) upon completion is clearly
uneconomical to produce and is plugged and abandoned while the drilling rig is
in place, or (ii) is otherwise not determined to be a commercial well under the
procedures set forth in section I-20. If a commercial well is completed in a
productive reservoir above the total depth drilled, that portion of the well
below the lowest productive reservoir to total well depth will be considered a
dry hole.


I-20. Commercial Well. A development well that, upon completion, (i) clearly
produces sufficient quantities to pay, at market prices for the products, all
costs of drilling, development and operation of the well, or (ii) requires
further determination for classification as a commercial well or dry hole.


A well will be classified as a commercial well in the latter case under the
following procedure:


(a) It will be produced for 30 days after stimulation (or such lesser time as
state regulatory authority requires).


(b) Using the then-available test data for the last 10 days of the test period
and economic analysis methods normally used in the industry, Wexpro will make an
economic evaluation of the potential value of hydrocarbon production from the
well. If the economic evaluation shows that production from the well, when
valued at market prices, will pay the expenses of operating the well, including
royalties and taxes, plus 50% of the drilling costs to completion to the
wellhead, the well will be deemed a commercial well.


(c) If the well does not meet the test set forth in paragraph (b), Wexpro will
notify the Company, the Division and the Staff of the Wyoming PSC of its intent
to classify the well as a dry hole and will supply to each the economic
evaluation and the factual basis for the conclusion. Information that is
available at such time will be supplied and will include, if available, drilling
costs to date, cost for completion, test data, projected life of the well, the
decline curve based on field history, and such other data as would be relevant
by industry standards.


(d) If the Company, notwithstanding Wexpro's intent to classify the well as a
dry hole, desires to have the well produced and treated as a commercial well
under this Agreement, it will so notify Wexpro, the Division and the Staff of
the Wyoming PSC within 10 days of receipt of Wexpro's notice in paragraph (c).
In such an event, Wexpro will produce the well and, in the absence of Division
disapproval under paragraph (f) of this section, it will be deemed a commercial
well for the purposes of this Agreement.


(e) If no notice from the Company is served on Wexpro pursuant to paragraph (d),
the well will be classified as a dry hole and treated in accordance with the
terms of this Agreement.


(f) If the Company elects to have a well produced under paragraph (d), the
Division in consultation with the Staff of the Wyoming PSC and such experts as
it deems prudent may notify the Company within 30 days of its receipt of the
notice provided in paragraph (c) that it rejects the Company's election. Such a
rejection will be final and not subject to rescission, modification or
arbitration, except as otherwise determined by Commission order upon petition by
the Company. If the Division rejects the Company's election under this paragraph
and the Company does not seek Commission action, the well will be treated as a
dry hole under this Agreement. If the Division does not, within the 30 days,
reject the Company's


--------------------------------------------------------------------------------


determination that the well be produced and classified as a commercial well,
such classification will be final and not subject to arbitration.


(g) Disputes concerning the accuracy, completeness and analysis of the data
furnished, or the classification made by Wexpro, under paragraphs (b) and (c)
may be the subject of the arbitration procedure set forth in section 9 of the
Utah Stipulation to which this Agreement is attached. In no event, however, will
wells be subject to reclassification as a result of production and other
physical and economic data that become known or available after the analysis
performed in paragraph (b) of this section.


I-21. Prior Wexpro Well. A well completed on or before July 31, 1981, on an
Account 101/105 leasehold or a transferred leasehold and capitalized in the
accounts of Wexpro on that date. All prior Wexpro wells are identified and
listed on Schedule 2(b).


I-22. Prior Company Well. A well completed on or before July 31, 1981, and
capitalized in the Company's utility accounts on that date. All prior Company
wells are identified and listed on Schedule 3(b).


I-22A. Prior Well. A dry hole, as determined at the time of drilling (and not
under the provisions of section 1-19), drilled by Wexpro or the Company on any
101/105 leasehold or transferred leasehold prior to August 1, 1981; or any prior
Wexpro or prior Company well.


I-23. Pool. An underground accumulation of hydrocarbons in a single, separate
natural reservoir characterized by a single pressure system. Each zone of a
geologic formation which is completely separated from any other zone in the
formation is a separate pool.


I-24. Productive Oil Reservoir. A portion of a pool underlying an Account
101/105 leasehold or a transferred leasehold into which a prior Wexpro well was
completed on or before July 31, 1981. All productive oil reservoirs are
identified on Schedule 2(a).


I-25. Productive Gas Reservoir. A portion of a pool underlying an Account
101/105 leasehold or a transferred leasehold into which a prior Company well was
completed on or before July 31, 1981. All productive gas reservoirs are
identified on Schedule 3(a).


HYDROCARBON OPERATIONS AND TRANSACTIONS


I-26. Development Drilling Area.


(a) For each prior Wexpro or prior Company well in a pool, a circle of radius
1980 feet centered at the well, and all additional surface area covered by:


(i) The single-well spacing unit for that well, as determined by the state
agency with jurisdiction, and the eight authorized spacing units immediately
north, east, west, south, northwest, northeast, southeast and southwest thereof,
if state spacing applies to the well; or


(ii) The U.S. Geological Survey-approved participating area determined for
royalty purposes for that pool, if the well is in a federal unit; or


(iii) If neither paragraph (i) nor (ii) are applicable, a square of sixteen
40-acre legal subdivisions for prior Company wells or four 40-acre legal
subdivisions for prior Wexpro wells (or equivalent lots for irregular sections)
situated so that the distance from the center of such square to the well is
minimal. If this provision yields two or more squares, the square whose center
is closest to the surface projection of the bottom-hole location will be used.


--------------------------------------------------------------------------------




(b) For each prior well that is not a prior Wexpro well or a prior Company well
and is within any development drilling area described in paragraph (a) of this
section, a circle of radius 1980 feet centered at such well.


I-27. Development Oil Drilling. Any drilling completed (or recompleted in a
prior well) after July 31, 1981; drilled within any development drilling area;
and:


(a) Targeted and completed in a productive oil reservoir, or    


(b) Drilled within 1980 feet of any prior well, completed in any pool above the
lowest point to which such well had been drilled, and completed as a commercial
well that produces primarily oil during the first 30 days of production.


I-28. Development Gas Drilling. Any drilling completed (or recompleted in a
prior well) after July 31, 1981; drilled within any development drilling area;
and:


(a) Targeted and completed in a productive gas reservoir, or


(b) Drilled within 1980 feet of any prior well, completed in any pool above the
lowest point to which such well had been drilled, and completed as a commercial
well that produces primarily gas during the first 30 days of production.


I-29. Exploratory Drilling. Any drilling after July 31, 1981, for the purpose of
locating or producing hydrocarbons that is not development oil or gas drilling.
Formations underlying Account 101/105 leaseholds or transferred leaseholds into
which exploratory drilling is conducted will be referred to as "exploratory
properties."


I-30. Enhanced Recovery Facilities. Such facilities as are necessary in
connection with "secondary" and "tertiary" petroleum hydrocarbon recovery
techniques. These techniques involve man-induced pressure changes or improved
sweep efficiency using injected fluids within a productive oil or gas reservoir,
often through injection of foreign materials or injection of natural gas for the
purpose of increasing the yield from the reservoir. Such techniques do not refer
to stimulation procedures used prior to completion to make a well commercial
even if essentially similar procedures used on an already commercial well would
be classified as "enhanced recovery procedures."


I-31. Farmout. The common petroleum industry transaction by which an oil and gas
lease owner contracts to assign a lease or some portion of it to another who
undertakes drilling obligations. The assignor usually retains an interest such
as an overriding royalty, production payment or working interest.


ACCOUNTING AND RATEMAKING


I-32. Depreciation. A means by which the capital investment in an asset is
recovered over the useful life of the asset. Depreciation is generally an
expense deduction for federal and state income taxes purposes and is also an
element of cost-of-service ratemaking for utilities. As used in this Agreement,
depreciation will refer to the standard methods being used by the Company and
Wexpro on July 31, 1981, and which are recognized and approved by the accounting
profession and agencies having jurisdiction over such procedures. Any change to
different depreciation methods for use herein (other than for tax purposes) must
be approved in writing by the Division.


I-33. Amortization. A means by which intangible capital investments or other
sums are recovered


--------------------------------------------------------------------------------


over the life of a related tangible asset or otherwise eliminated over a period
of time. Standard accounting methods will be used to implement amortization as
necessary. For purposes of this Agreement, exploration and development costs
associated with dry holes will not be amortized.


I-34. Royalty. Generally, a percentage of the gross revenues generated from
production from a lease. The royalty owner or recipient remains legally
responsible for his pro-rata share of handling and transportation costs (if
taken in kind) and production-related taxes, including but not limited to
severance, ad valorem, and windfall-profits taxes. For those leases from which
production is owned only in part by the Company or Wexpro as of July 31, 1981, a
royalty provided for in this Agreement will apply only to production
attributable to the Company's or Wexpro's respective net interest, as the case
may be.


I-35. Overriding Royalty. A royalty interest in oil and gas and other minerals
produced at the wellhead in addition to the usual landowner's royalty reserved
to the lessor.


I-36. Taxes. All exactions resulting from levies by government, including but
not limited to taxes on income, property, production, operations, occupation,
franchise, license, privilege, excise and payroll.


I-37. AFUDC. Allowance for funds used during construction. AFUDC is an amount
equal to the base rate of return (r), as defined in section I-44, applied to
funds used for construction purposes. No AFUDC charges will be included upon
expenditures for construction projects that have been abandoned. When only a
part of plant or project is placed in operation or is completed and ready for
service but the construction work as a whole is incomplete, that part of the
cost of the property placed in operation or ready for service will be treated as
investment in Wexpro and AFUDC thereon as a charge to construction will cease.
AFUDC on that part of the cost of the plant which is incomplete may be continued
as a charge to construction until such time as it is placed in operation or is
ready for service, except as otherwise limited in this provision.




I-38. Marginal Composite Income Tax Rate. The tax rate


t = tf (1 - ts ) + ts ,


where:


(a) tf is the federal income tax rate for U.S. corporations that would apply to
Wexpro's highest level of taxable income if Wexpro were to file a separate tax
return, without regard to the actual tax rate (on July 31, 1981, this rate was
46%); and


(b) ts is the weighted state tax rate calculated according to the formula given
on Exhibit D. ts will be fixed for each calendar year on the basis of data for
the immediately previous calendar year. The rate fixed for the remainder of 1981
is 1.533%, as shown in the sample calculation on Exhibit D.


I-39. Account 101. Account 101 of the Uniform System of Accounts, used to record
the original investment in gas plant owned and used by a utility entity in its
natural gas operations.


I-40. Account 105. Account 105 of the Uniform System of Accounts, used to record
the original investment in property owned and held for future use in natural gas
service.


I-41. Investment of Wexpro. The investment base, designated portions of which
will serve as the base to which various rates of return, as specified in this
Agreement, will be applied. The investment of Wexpro on July 31, 1981, is agreed
to be $37,612,818. All subsequent increments to the investment of Wexpro will
include future capital, net of depreciation, invested by Wexpro to produce
hydrocarbons from productive


--------------------------------------------------------------------------------


oil and gas reservoirs and will be as otherwise provided in this Agreement. This
will include all depreciated investment in plant and AFUDC in development well
drilling and enhanced recovery facilities. New increments of deferred taxes or
other tax "timing" reserves related to investments made after July 31, 1981,
will be subtracted from those investments prior to inclusion in the investment
of Wexpro. New increments of the investment of Wexpro after July 31, 1981, will
not include any capitalized dry-hole costs.


I-42. Return. As used in this Agreement, the net from proceeds after they have
been reduced by all applicable expenses (but not long-or short-term debt and
preferred stock expense), depreciation, amortization and taxes.


I-43. Rate of Return. As a percentage, the return divided by the applicable
investment.


I-44. Base Rate of Return (r). A percentage to be (i) applied to specified
investment bases or (ii) used as a basis for determining other rates of return
as required in this Agreement. The base rate of return (r) is determined by the
following method:


(a) For the period August 1, 1981, through July 31, 1982, r will be fixed at
16.00%.


(b) For each subsequent 12-month period following July 31, 1982, r will be
determined as of July 31 each year according to the following formula:


r = 16.00 + (i - 14.35),


where i is the following index:


The arithmetic average of the rate of return on common equity as authorized by
the indicated regulatory agency for the 20 utility and natural gas companies
listed on Schedule 1, such rates of return to be those in effect by valid order
of the respective agencies on May 31 of the calendar year in which the average
is being determined.


To the extent that the companies listed in Schedule I cease to exist under the
corporate names indicated, there will be replacement by the successor or
assignee company if that successor or assignee continues to provide the same
utility service to the majority of customers served by the previous company in
the relevant jurisdiction. Successor state regulatory agencies for those
stat-regulated utilities listed in Schedule 1 will not affect the computation
under this provision. If, however, any stat-regulated utility becomes federally
regulated or unregulated, the parties will choose a replacement stat-regulated
utility.


I-45. Market Price. The wellhead price per unit for hydro carbons produced, as
determined by the following provisions:


(a) The price upon which third-party royalty payments are to be made for
production from the well, as such royalty price is established from time to
time.


(b) If a price is not determinable under paragraph (a) at the time of delivery,
the average of the three highest prices (if available) paid by a purchaser to a
seller (neither of which is an affiliate of the Company) for a product of
comparable quality in the same county of delivery or the same producing field,
whichever is larger.


(c) If a price is not determinable under paragraphs (a) or (b) at the time of
delivery, the highest price paid for the product of comparable quality in the
nearest producing area.




--------------------------------------------------------------------------------


I-46. Cost-of-Service. Economic value determined by the aggregation of the
actual costs incurred in producing or providing a product. The cost-of-service
formulation to be applied under the terms of this Agreement is set forth in
Exhibit A.


I-47. Product Allocation. The method to be used for purposes of allocating
costs, expenses, depreciation and investments, so that products jointly produced
from common facilities can be accounted for separately, each carrying an
appropriate allocation of the costs associated with that production. Allocations
will be made on the following basis:


(a) Until July 1, 1985, or six months following the effective date of federal
deregulation of natural gas ceiling prices under the Natural Gas Policy Act of
1978 or any successor or replacement federal legislation that would decontrol
natural gas ceiling prices for gas developed after the date of this Agreement,
whichever date occurs first, 12 Mcf of natural gas will be equivalent to one
barrel of oil.


(b) After the earlier of the two dates in paragraph (a), a new equivalent ratio
between natural gas and oil will be established on the basis of market price of
decontrolled natural gas and oil.


II. PRODUCTIVE OIL RESERVOIRS


II-1. List of Prior Wexpro Wells and Productive Oil Reservoirs. Schedule 2(a)
sets forth a complete list of productive oil reservoirs. Schedule 2(b) sets
forth a complete list of prior Wexpro wells. Schedules 2(a) and 2(b) reflect the
explicit agreement by Wexpro that the well known as Spearhead Ranch Unit Well
No. 15 will be classified as a prior Wexpro well, the associated reservoir as a
productive oil reservoir, and will be subject to the conditions and provisions
of this Article II.


II-2. Title and Operation. Any right, title and interest to the properties
described on Schedules 2(a) and 2(b) and the corresponding leases, operating
rights, wells and appurtenant facilities held by Wexpro will be and remain the
sole and exclusive property of Wexpro and will be held and operated by Wexpro in
accordance with the terms and conditions of this Article II. Oil, natural gas,
and natural gas liquids from productive oil reservoirs will be developed and
produced by Wexpro in a prudent manner in accordance with accepted industry
standards.


II-3. Ownership of Oil, Natural Gas Liquids and Natural Gas. All oil, natural
gas liquids and natural gas produced from productive oil reservoirs will be the
property of and be sold or otherwise disposed of by Wexpro.


II-4. Oil and Natural Gas Liquids Proceeds. The total proceeds from the sale of
oil and natural gas liquids from productive oil reservoirs, less royalties, will
be subject to the following provisions:


(a) Proceeds will first be used to pay the costs and expenses of holding and
operating the prior Wexpro wells and productive oil reservoirs. Such costs and
expenses will include an allocation to Wexpro of expenses, depreciation, taxes,
royalties and other reasonable business expenses of production. The procedures
set forth in sections 1-4 of Exhibit A will serve as guidelines for this
determination. In no event will deductible expenses include any exploration and
development expenses associated with dry holes.


(b) As an example of the allocation to be performed under paragraph (a), where
Wexpro employees are engaged in the operation and maintenance of producing oil
wells and productive oil reservoirs and contemporaneously engaged in other
activities of Wexpro, Wexpro will maintain accurate and complete time and other
records for properly allocating the time and expenses of employees among such
operations. Costs that can be directly assigned, such as investments in
fractionating towers which benefit only natural gas liquids products, will be
directly accounted for as a cost of producing that product.


--------------------------------------------------------------------------------




(c) The investment of Wexpro and Wexpro's operating expense for the particular
prior Wexpro wells will be allocated to the hydrocarbons produced in accordance
with the product allocation method defined in section I-47.


(d) It is agreed that the investment of Wexpro in prior Wexpro wells and
productive oil reservoirs will be depreciated by the unit-of-production method.
For purposes of calculating the return provided by paragraph (e) of this
section, this investment will be determined on a monthly basis, after additions
and depreciation as provided herein.


(e) From the proceeds of the sale of oil and natural gas liquids (after
deduction of expenses and all royalties as provided in this Article), Wexpro
will deduct an amount sufficient to provide a return on that portion of the
investment of Wexpro allocated to oil and natural gas liquids production. Such
return will be calculated for each monthly income statement and will be the
product of on-twelfth of that portion of the investment of Wexpro allocated to
oil and natural gas liquids production at the end of that month multiplied by
the base rate of return (r).


(f) Any remaining Wexpro oil and natural gas liquids net revenues will be
allocated as follows:


(i) 54% of such remainder will be allocated to the Company and placed by the
Company in an account used solely for the purposes of reducing natural gas
rates, or disposed of otherwise by Commission order.


(ii) The remaining 46% will be retained by Wexpro as its separate property and
will not be considered utility income or used to reduce natural gas rates.


(iii) To account appropriately for the income tax impact on the 54% allocation
set forth in subparagraph (i) above, the sum paid to the Company by Wexpro will
be the 54% described in subparagraph (i) divided by a tax-adjustment factor: 1.0
minus the marginal composite income tax race, as defined in section I-38. (See
Exhibit B.)


(iv) Wexpro's income statement for purposes of this Agreement will not include
the resultant tax-adjusted sum paid to the Company as an expense under this
paragraph, although it may so appear for income tax purposes or other purposes
not covered by this Agreement.


(g) The royalty, expense and return treatment and the 54%-46% allocation
described in this section will be referred to in this Agreement as the "54-46
formula." The accounting procedure set forth in this Article is illustrated by
the sample calculations shown on Exhibit B.


II-5. Pricing of Gas from Oil Wells.


(a) Except for field and repressurization use, any and all natural gas produced
by Wexpro from prior Wexpro wells or productive oil reservoirs will be priced at
cost-of-service (see Exhibit A) and sold by Wexpro to the Company, subject to
such federal laws and regulations as may be applicable to such a sale. In the
event that the average monthly cost-of-service for all natural gas sold under
this paragraph is in excess of average monthly market price for that natural
gas, the difference between the average cost of service and the average market
price will be treated as an expense of Wexpro for the purposes of the "54-46
formula," and such difference will not be included in the cost-service
calculation.


(b) The Company may, at its discretion, enter into suitable transportation
arrangements with third parties or any Company affiliate for transporting gas
produced under this Article to its system.


--------------------------------------------------------------------------------


    
II-6. Enhanced Recovery Procedures. It may be necessary or desirable to
implement enhanced recovery procedures in certain prior Wexpro wells and
productive oil reservoirs in order to maximize the recovery of oil. The
investment in such procedures may be substantial and the results of these
operations may not always be successful. If the revenues from the additional oil
recovered as a result of such procedures do not cover the expenses, royalties
and return as they are related to the enhanced recovery procedures, the
initiation of such procedures would result in more of the total Wexpro oil
production revenues being allocated to a return on this new capital, with less
available for the "54-46 formula." To assure that investment for enhanced
recovery procedures will be prudently made, the following terms will apply:


(a) Unless required by state or federal regulatory authority or by third-party
co-participants, Wexpro will not install additional enhanced recovery facilities
in the Brady-Weber, Brady-Nugget or Dry Piney-Nugget productive oil reservoirs
before August 1, 1986. It is acknowledged that Wexpro has co-participants in
these and other producing oil wells and productive oil reservoirs. If such
co-participants desire to install additional enhanced recovery facilities,
Wexpro may be required to participate in order to avoid breach of contractual
obligations or other financial risks. If Wexpro is required to install
additional enhanced recovery facilities in any of the three productive oil
reservoirs named in this paragraph prior to August 1, 1986, the investment and
rate of return applicable to such facilities will be the base rate of return
(r).


(b) The capital investment required for enhanced recovery facilities will be
made entirely by Wexpro. In lieu of the base rate of return (r), such enhanced
recovery investment will be assigned a rate of return as follows:


(i) If, at the time an authority for expenditure (AFE) for an enhanced recovery
project is executed, the total of the amounts described in subparagraphs
II-4(f)(i) and (ii) for the prior 12 months have been less than 3.00% of the
average investment of Wexpro allocated to oil production for such a 12-month
period, the rate of return to apply only to that enhanced recovery investment
will be the base rate of return plus a 2.00% risk premium (r + 2.00).


(ii) In all other cases, the base rate of return (r) will apply.


(c) The aggregate enhanced recovery facilities investment will look to all
natural gas liquids and oil production for recovery of investment, expenses and
return. Each amount invested will be deemed made on the first day of the month
closest to the date when it was made and will be depreciated on the basis of
individual enhanced recovery projects.


II-7. Uneconomical Production. When any productive oil reservoir is depleted to
a point where, in the prudent judgment of Wexpro, it is no longer economically
feasible to produce such a reservoir, production from that reservoir may be
terminated, and the investment of Wexpro will be adjusted by the net difference
between salvage value and abandonment or dismantling costs.


II-8. Development Oil Drilling. It is acknowledged that some additional
development drilling into productive oil reservoirs may be required, but the
extent of such development oil drilling required to effectively and efficiently
produce the hydrocarbons from prior Wexpro wells and productive oil reservoirs
is unknown. Any such development oil drilling will be subject to the following
provisions:


(a) If a development well is required in the judgment of Wexpro to produce
hydrocarbons more efficiently, Wexpro will drill such a well and assume the
total risk of unsuccessful drilling, including dry-hole costs.




--------------------------------------------------------------------------------


(b) If a commercial well results, the investment in such a development oil well
will be included in the investment of Wexpro on the first day of the month
nearest the date the well is qualified as a commercial well. In lieu of the base
rate of return r, the rate of return on commercial development oil wells will be
equal to the base rate of return plus a risk premium of 5.00% (r + 5.00).


(c) For each development oil well spudded, Wexpro will keep detailed accounts of
the funds used during drilling of such a well in accordance with the treatment
of AFUDC set forth in section 1-37. Where a well is deemed to be a commercial
well, the accumulated AFUDC for that well will be added to the investment of
Wexpro along with the capital invested in the well.


(d) If production from any well drilled under the terms of this Article occurs
and the well is determined to be a dry hole (as defined in section I.19),
paragraph (b) of this section will not apply. Wexpro may, at its discretion,
plug and abandon the well, or produce the well, and the well and all production
from the well will be the sole property of Wexpro to dispose of at its
discretion and to retain any proceeds.


(e) Wexpro will use prudent judgment in determining the desirability and
necessity of development drilling under this Article as well as the timing and
methods to be used in any such drilling.


(f) If any liquids extraction plant, sweetening plant or similar natural gas
processing facility is required to be built, in the prudent judgment of Wexpro,
to process natural gas deliverable to the Company under this Article, Wexpro
will notify the Company, and the Company may, at its election, make the
investment required and capitalize it in the Company's utility rate base. The
method of division of product developed through the use of such facilities and
the method of allocation of related costs and expenses will not be affected by
this capitalization by the Company.


II-9.     Gas for Repressurization. Gas being produced from a productive oil
reservoir may be used to repressure the pool without compensation or obligation
to the Company so long as no natural gas is consumed except for field or lease
use. When such repressurization ceases and such natural gas is finally produced,
it will be delivered to the Company at cost-of-service.


II-10. Delivery. The delivery of natural gas produced under the provisions of
this Article II will be at the delivery point (defined in section I.16), and all
costs of receiving the natural gas and all the necessary investment at and
downstream from such a point will be the responsibility of the Company.


III. PRODUCTIVE GAS RESERVOIRS


III-1. List of Prior Company Wells and Productive Gas Reservoirs. Schedule 3(a)
sets forth a complete list of productive gas reservoirs. Schedule 3(b) sets
forth a complete list of prior Company wells.


III-2. Transfer of Leaseholds and Operating Rights.


(a) The Company will transfer to Wexpro all 101/105 Account leaseholds and
operating rights held by the Company and accounted for in its 101 Account on
July 31, 1981, such transfer to be subject to a retention by the Company of the
ownership of oil, natural gas liquids, natural gas and other minerals produced
from productive gas reservoirs underlying such leaseholds.


(b) Wexpro will own all operating rights and will be the operator of all
facilities related to such leaseholds. Wexpro will fund and drill or cause to be
funded and drilled all necessary and appropriate development wells on these
properties and provide the necessary facilities which in its opinion will be
reasonably and prudently necessary to efficiently produce the hydrocarbons in
the productive gas reservoirs.




--------------------------------------------------------------------------------


III-3. Ownership of Gas Wells and Hydrocarbons. The prior Company wells and the
hydrocarbons produced from productive gas reservoirs after July 31, 1981, will
remain the property of the Company. The investment in such wells, installed as
of July 31, 1981, will be accounted for in the Company's utility accounts.
Proceeds from the sale of oil and natural gas from prior Company wells will be
accounted for as utility revenues, except to the extent modified for "new oil"
as provided in this Article.


III-4. Post-July 1981 Facilities. Any investment made in the productive gas
reservoirs after July 31, 1981, and in commercial development gas wells
(including appurtenant facilities) will not be capitalized into the Company's
utility accounts, but will be capitalized by Wexpro, and Wexpro will be
compensated for these investments by the Company as provided in section III-5.
Necessary facilities installed downstream from the delivery point will be
capitalized in the Company's utility accounts.


III-5. Operator Service Fee.


(a) Although Wexpro will have no ownership in the natural gas, natural gas
liquids or oil produced from productive gas reservoirs, as operator it will bill
the Company for the services it performs and for the use of the facilities it
has installed to produce the Company's natural gas, natural gas liquids and oil.


(b) Billing for services will be on a monthly cost-of-service basis and will
follow, to the extent applicable and practicable, the methods and practices
employed by the Utah and Wyoming Public Service Commissions in determining the
Company's cost of service prior to the effective date of this Agreement. Exhibit
E sets forth the general guidelines for the cost-of-service charge to be made
under this section.


(c) The monthly billing for services will specifically include a return on
investment for post-July 1981 facilities (described in section III-4) at the
base rate of return (r); except that investment in commercial development wells
will be entitled to an additional 8.00% (r + 8.00).


III-6. Depreciation. For purposes of this Agreement, Wexpro's post-July 1981
investment in commercial development wells and appurtenant facilities will be
depreciated monthly by the unit-of-production method except as otherwise
provided in section I-32.


III-7. Delivery. The delivery of natural gas and natural gas liquids produced
under the provisions of this Article III will be at the delivery point (defined
in section I-16), and all costs of receiving, processing and gathering the
natural gas and natural gas liquids and all the necessary investment at and
downstream from such a point will be the responsibility of the Company.


III-8. Development Gas Drilling.


(a) Wexpro will exercise prudent judgment, as if it were the owner of the
productive gas reservoirs, in determining the desirability and necessity of
development gas drilling under this Article, as well as the timing and methods
to be used in any such drilling.


(b) It is acknowledged that development drilling for natural gas often involves
deep, time-consuming drilling that may not result in a commercial well. If any
development gas well in a productive gas reservoir becomes a commercial well,
the investment in the well (and in the appurtenant facilities up to the delivery
point) will be capitalized in the post-July 1981 investment of Wexpro in the
same manner and under the same conditions as for a development oil well drilled
on the productive oil reservoirs outlined in Article II, including but not
limited to the use by Wexpro of AFUDC at the base rate of return (r).


(c) Wexpro will spend or invest at least $40,000,000 (undepreciated original
cost) for


--------------------------------------------------------------------------------


development drilling in productive gas reservoirs under the provisions of this
Article III between August 1, 1981, and July 31, 1986.


(d) If production from any well drilled under the terms of this Article occurs
and the well is determined to be a dry hole (as defined in section I-19), Wexpro
may, at its discretion, plug and abandon the well or produce the well, and the
well and all production from the well will be the sole property of Wexpro to
dispose of at its discretion and to retain the proceeds.


(e) If any liquids extraction plant, sweetening plant or similar natural gas
processing facility is required to be built, in the prudent judgment of Wexpro,
to process natural gas deliverable to the Company under this Article, Wexpro
will notify the Company, and the Company may, at its election, make the
investment required and capitalize the same in the Company's utility rate base.
The method of division of product developed through the use of such facilities
and the method of allocation of related costs and expenses will not be affected
by this capitalization by the Company.


III-9. "New Oil" from Productive Gas Reservoirs.


(a)    Oil from commercial wells completed after July 31, 1981, in productive
gas reservoirs will be sold by Wexpro on behalf of the Company, and the
resulting revenues will be apportioned between the Company and Wexpro as
provided by the "54-46 formula."


(b) Oil produced under this section will bear a share of the productive gas
reservoir's expenses and investment, determined by the product allocation method
defined in section I-47.


(c) Any allocated oil investment related to post-July 1981 development gas wells
(under paragraph III-4 will carry with it the entitlement to apply a 5.00% risk
premium in the "54-46 formula" as specified for development oil drilling in
Article II.


(d) Any facilities that may be installed to separate or treat oil and natural
gas liquids downstream from the delivery point will be installed by the Company
and will be included in the Company's utility accounts.


III-10. Termination of Production. Should any production from productive gas
reservoirs that is achieved by use of facilities installed by Wexpro after July
31, 1981, be terminated, such post-July 31, 1981 investment of Wexpro in
productive gas reservoirs will be adjusted by the net difference between salvage
value and abandonment or dismantling costs related to such facilities.


III-11. Off-System Natural Gas Production. If natural gas is developed from
productive gas reservoirs at any time that cannot be economically delivered into
the Company's distribution system or which is on July 31, 1981, being sold to
third parties under long term contract, such Company-owned natural gas will be
sold for the Company by Wexpro as the operator, and the revenues less expenses
will be accounted for by the Company solely to reduce natural gas rates or as
otherwise directed by Commission order.


III-12. Celsius Energy Company. For pub of this Article III, references to
Wexpro will be construed as referring either to Wexpro or Celsius, as designated
by the Company.


IV. EXPLORATORY PROPERTIES


IV-1. Account 101/105 Leaseholds. Set forth in Schedule 4(a) is the
identification of all Account 101/105 leaseholds held in the Company's Account
101 on July 31, 1981., and transferred to Wexpro under Article III. Set forth in
Schedule 4(b) is the identification of all Account 101/105 leaseholds held in
the


--------------------------------------------------------------------------------


Company's Account 105 on July 31, 1981.


IV-2. Transfer of Account 105 Leaseholds. All leaseholds and operating rights
held by the Company in Account 105 on July 31, 1981, will be transferred to
Wexpro, effective August 1, 1981, subject to the conditions set forth elsewhere
in this Article IV. All exploratory properties, as defined in section 1-29, that
are associated with the 101/105 leaseholds held in the Company Account 101 on
July 31, 1981, are to be transferred to Wexpro under Article III, but will be
subject to the terms of this Article IV.


IV-3. Account 105 Productive Gas Reservoirs. Any productive gas reservoir
underlying Account 105 leaseholds transferred under this Article and listed on
Schedule 3(a) is subject to a retention by the Company of the ownership of oil,
natural gas liquids, natural gas and other minerals produced from such
reservoirs.


IV-4. 7% Overriding Royalty on Exploratory Properties. There is hereby retained
by the Company a 7% of 8/8ths overriding royalty on all natural gas, natural gas
liquids and oil produced from the exploratory properties, as defined in section
I-29, subject to the following provisions:


(a) In the event that on July 31, 1981, (i) the operating and working interest
of the Company in the properties to be transferred and assigned is less than the
full operating and working interest in the lease, or (ii) the lease covers less
than the full oil and natural gas mineral estate under the lands covered by the
lease, then the overriding royalty interest of the Company will be
proportionately reduced, and therefore the 7% will apply only to the interest of
the Company or Wexpro on July 31, 1981.


(b) In the event Wexpro should farm out any of the exploratory properties, it
will endeavor to ensure that the overriding royalty interest provided for in
this section will not be diminished. In the event that Wexpro, in its sole
discretion, determines that it is unable or unwilling to farm out an exploratory
property on terms and conditions that would preserve such overriding royalty
interest, then Wexpro may make such other farmout arrangements as it desires;
provided, however, that the Company will receive, in lieu of the 7% overriding
royalty interest provided above, a 10% overriding royalty interest solely on the
share of the interest in hydrocarbon production actually received by Wexpro
under such farmout arrangement.


(c) The overriding royalty applies to all oil, natural gas liquids and natural
gas extracted under the terms and conditions of Wexpro's leasehold or other
interests in exploratory properties. The calculation of the royalty is
exemplified on Exhibit C.


(d) With respect to any specific lease to which this Article is applicable, the
overriding royalty will continue until expiration or surrender of the lease.
However, if Wexpro reacquires the lease within six months after expiration or
surrender, the overriding royalty and first right of purchase provided in
section IV-6 will be in full force on the reacquired lease. If Wexpro reacquires
the lease after six months but before four years after expiration or surrender,
the overriding royalty will be paid to the Company only after payout of any
bonus payments or other out-pocket costs by Wexpro to reacquire the lease; the
same first right to purchase attaches during this period. If Wexpro reacquires
the lease four years or more after expiration or surrender, the Company will
have no right, title or interest in the lease.


(e) If any interest in the exploratory properties is sold by Wexpro after July
31, 1981, such a sale will be subject to the overriding royalty provided for in
this section, and Wexpro will use its best efforts to retain for the Company the
first right of purchase provided for in section IV-6. The proceeds of any such
sale will belong to Wexpro.


IV-5. Carrying Costs and Expenses of Exploratory Properties. Wexpro will have
the sole


--------------------------------------------------------------------------------


responsibility for leasehold carrying costs and other expenses associated with
unsuccessful exploratory drilling.


IV-6. The Company's First Right to Purchase.


(a) The Company or an affiliate of the Company designated to purchase such gas
for resale to the Company will have a 30-day first right to purchase Wexpro's
share of the natural gas produced from any exploratory property at market
prices, whether or not the natural gas is deliverable to the Company's system.
Wexpro will use its best efforts and due regard for its responsibilities under
this Agreement to preserve and maximize the supplies of such natural gas.


(b) Whenever Wexpro has natural gas available for sale that is subject to this
first right to purchase, it will notify in writing the Company, or an affiliate
of the Company designated to purchase such gas for resale to the Company, as the
case may be. The one receiving notice will have 30 days from the date of service
or personal delivery of such notice to elect, in writing, to purchase the
natural gas described in such notice. Any failure to notify Wexpro of such an
election within 30 days will be deemed an election not to purchase. Any election
not to purchase, whether actual or constructive, will authorize Wexpro to
dispose of only that natural gas subject to that notice in any manner deemed
advisable by Wexpro and pay the Company only the applicable overriding royalty
on that natural gas.


(c) In the event Wexpro's share of any natural gas produced under this Article
is sold directly to the Company and any state governmental authority with
ratemaking jurisdiction over the Company's resale transactions precludes it from
recovering in its rates and charges any portion of the price to be paid to
Wexpro under this section, the price will be reduced to equal the amount the
Company has been allowed to recover. Under such a reduction, Wexpro may, at its
sole discretion, elect to be released of its obligation to sell further gas
which is subject to the price reduction effective upon written notice to the
Company.


IV-7. Exploratory Property Farmout. In the event Wexpro should farm out any of
the exploratory properties, Wexpro will use its best efforts to obtain a 30-day
first right to purchase all natural gas produced by the farmee from such a
property and will assign to the Company or affiliate designated by the Company
for the benefit of the Company any such right to first purchase so obtained.


IV-8. Celsius Energy Company. For purposes of this Article IV, references to
Wexpro will be construed as referring either to Wexpro or Celsius, as designated
by the Company.


V. CERTAIN POST-1976 WEXPRO PROPERTIES


V-1. List of Properties. Schedule 5 sets forth certain properties acquired
separately by Wexpro from sources other than the Company after December 31,
1976, which are subject to the provisions of this Article V. This includes
approximately 128,000 acres acquired by Wexpro from third parties since the date
of its organization in January 1977 until May 10, 1979. (Excluded from the
provisions of this Article V are certain properties acquired by Wexpro prior to
May 10, 1979, encompassing approximately 26,000 acres in Idaho, 3,000 additional
acres earned by Wexpro under farmouts, and properties acquired prior to that
date in Washington, Oregon, Nebraska, North Dakota and South Dakota.) Included
on Schedule 5 are certain Wexpro leaseholds in the Bug Area in San Juan County,
Utah, acquired after May 10, 1979.


V-2. Post-May 10, 1979, Wexpro Properties. All acreage and leasehold interests
acquired alter May 10, 1979, by Wexpro, except those certain properties listed
in Schedule 5 will not be subject to any overriding royalty in favor of the
Company, and the Company will have no right, title or interest therein, or in
the oil, natural gas or natural gas liquids produced.


--------------------------------------------------------------------------------




V-3. 2-1/2% Overriding Royalty in the Company. Wexpro hereby grants to the
Company an overriding royalty of 2-1/2% of 8/8ths on all production from any
property listed on Schedule 5, subject to the following provisions:


(a) In the event that on July 31, 1981, (I) the operating and working interest
of Wexpro in the properties to be transferred and assigned is less than the full
operating and working interest in the lease, or (ii) the lease covers less than
the full oil and natural gas mineral estate under the lands covered by the
lease, then the overriding royalty interest of the Company will be
proportionately reduced and the 2 1/2% will therefore apply only to the interest
of Wexpro on July 31, 1981.


(b) The overriding royalty applies to all oil, natural gas liquids, natural gas
and other minerals extracted under the terms and conditions of Wexpro's
leasehold or other interests in properties listed on Schedule 5.


(c) If any interest in the exploratory properties is sold by Wexpro after July
31, 1981, such a sale will be subject to the overriding royalty provided for in
this section, and Wexpro will use its best efforts to retain for the Company a
30-day first right of purchase, such right to be the same as that provided for
in section IV-6. The proceeds of any such sale will belong to Wexpro.


V-4. First Right of Purchase of Gas. In identical terms and intent as in Article
IV, the Company will have a first right to purchase all natural gas produced
from properties described on Schedule Son the same 30-day notice terms as in
Article IV, which terms are hereby incorporated by this reference to the extent
not contradictory. This provision does not apply to gas under contract or
otherwise committed or dedicated on the effective date of this Agreement.


VI. PRE-1977 NON-UTILITY PROPERTIES


Properties that were acquired by the Company and recorded -directly in its
non-utility accounts prior to January 1, 1977, are and will remain the separate
property of Wexpro, and the Company will have no right, title or interest to
them. These properties are set forth and described in Schedule 6.


VII. RELATIONSHIP TO PURCHASE AND SALE AGREEMENT


VII-1. Agreement of Purchase and Sale Superseded. The terms and conditions of
the Agreement of Purchase and Sale of April 24, 1978, that confer current or
future obligations and rights on Wexpro and the Company are superseded by this
Agreement, and the Agreement of Purchase and Sale is terminated, effective on
the effective date of this Agreement.


VII-2. Prior Transfer of Properties. Certain of the properties described in this
Agreement were the subject of the conveyance from Mountain Fuel Supply Company
to Wexpro under the Agreement of Purchase and Sale and have been held, operated
and owned by Wexpro since the effective date of that Agreement. Except as
provided in this Agreement to the contrary, such properties will be and remain
the sole and exclusive property of Wexpro.


VII-3. Prior Consideration. As partial consideration for the conveyance of
properties from Mountain Fuel Supply Company to Wexpro Company under the
Agreement of Purchase and Sale, Wexpro executed and delivered to the Company all
of the then outstanding capital stock of Wexpro. Such delivery of common stock
remains effective. No additional deliveries of Wexpro's common stock to the
Company or return of its common stock to Wexpro is contemplated by this
Agreement.




--------------------------------------------------------------------------------


VIII. MISCELLANEOUS PROVISIONS


VIII-1. Successor and Assigns. This Agreement will be binding upon the parties
and their successors and assigns. No assignment of any right or obligation under
this Agreement will be valid if it operates to relieve the assignee of the
obligations so assigned.


VIII-2. Integrated Provisions. The terms and conditions of this Agreement are to
be treated as an integrated whole. To the extent that any singular provision is
found to be unenforceable or voidable by a court or agency with proper
jurisdiction, it is the intent of the parties that the remaining terms of this
Agreement will not remain in force and be enforceable by the parties. Failure of
any part of this Agreement will cause failure of the entire Agreement unless
otherwise agreed to by the parties.


VIII-3. Limitations. The scope of this Agreement is limited to the matters
directly addressed. It is not intended to cover any future activity, function,
acquisition, transaction or other business endeavor initiated by, joined by or
otherwise entered into by the Company, Wexpro, or any other subsidiary or
affiliate of the Company unless specifically set forth in this Agreement.


VIII-4. Filing Reports. Wexpro and the Company will co operate in providing, in
a timely manner when requested, information necessary for the preparation and
filing of reports required by appropriate governmental bodies. However, nothing
in this section will be construed to deprive either party of any right or
election to decline to produce confidential materials or to attach conditions to
any confidential disclosure.


VIII-5. Remedies. The parties may seek appropriate remedies at law and equity
for breaches of the terms of this Agreement; except that, rescission will not be
sought under any condition (except mutual assent), and no transfer, conveyance,
grant or reservation executed under this Agreement may be rescinded.


VIII-6. Field and Lease Use. Wexpro may consume for field or lease use, without
compensation or other obligation to the Company, reasonable quantities of any
natural gas produced under Articles II, III, IV and V in connection with the
production of hydrocarbons from the properties subject to the provisions of such
Articles.


VIII-7. Force Majeure. If Wexpro or the Company is rendered unable, wholly or in
part, by force majeure to carry out its obligations under this Agreement, other
than the obligation to make money payments, that party will give to the other
party prompt written notice of the force majeure with reasonably full
particulars concerning it. Thereupon, the obligations of the party giving the
notice, so far as they are affected by the force majeure, will be suspended
during, but no longer than, the continuance of the force majeure. The affected
party will use all possible diligence to remove the force majeure as quickly as
possible.


The requirement that any force majeure will be remedied with all reasonable
dispatch will not require the settlement of strikes, lockouts, or other labor
difficulty by the party involved contrary to its wishes. Such difficulties will
be handled entirely within prudent and reasonable judgment of the party
concerned.


The term "force majeure" means an act of God, strike, lockout, or other
industrial disturbance, act of public enemy, war, blockade, public riot,
lightning, fire, storm, flood, mechanical breakdown, explosion, governmental
restraint, or any other cause, whether of the kind specifically enumerated above
or otherwise, which is not reasonably within the control of the party claiming
suspension.


VIII-8. Auditing Costs. Any billing to the Company by Wexpro for services under
this Agreement or other determination of expenses may include, as a business
expense, the allocated costs of auditing of only the properties and transactions
covered by this Agreement by independent certified public accountants and other
auditors as such audits may be required under the terms of this Agreement or the
Wyoming and Utah


--------------------------------------------------------------------------------


Stipulations.


VIII-9. Instruments of Conveyance. Each party will execute such instruments and
documents as may be deemed necessary or proper for effecting the intent of this
Agreement. All such documents will, in all their terms, be in harmony with the
provisions and intent of this Agreement.


VIII-10. Farmouts. Nothing in this Agreement will be construed to preclude
Wexpro from entering into farmout agreements with third parties with respect to
the transferred leaseholds or other properties assigned, conveyed or transferred
under this Agreement as provided in this Agreement.


VIII-11. Surface Use. To the extent that Wexpro or the Company owns or controls
any rights to the use or enjoyment of the surface of any of the properties that
are subject to this Agreement, the party owning or controlling such surface
rights will, to the extent that it has the legal right to so do, grant
coextensive surface rights to the other party; provided that each party will be
fully responsible for its own activities and facilities upon such lands.
Whenever such properties are jointly used by the parties, each party will so
conduct its activities upon such lands as to interfere as little as practicable
with the activities and operations of the other party.


VIII-12. Lease and Other Legal Obligations. Unless otherwise herein provided to
the contrary, Wexpro agrees at its sole cost, risk and expense to perform and
comply with any and all legally binding lease or other contractual obligations
pertaining to the transferred leaseholds and other properties transferred to it
under this Agreement and will comply with all laws, rules and regulations
relating to the production of oil and natural gas from such properties and
facilities. However, Wexpro will be at liberty to determine for itself the
nature, extent and applicability of such obligations, whether contractual or
otherwise.


VIII-13. Standard of Operation. Except as specifically provided herein, in all
aspects of exploration for and development of oil and natural gas discoveries
and production on transferred leaseholds and Account 101/105 leaseholds
transferred under this Agreement, the parties will operate in accordance with
prudent, standard and accepted field and reservoir management and engineering
practices, and with due regard for the benefits provided the Company's utility
operations.


VIII-14. Exploration Data. In connection with the properties subject to this
Agreement, the Company will transfer to Wexpro all exploration-related
geological, geophysical and land data and information that it held on July 31,
1981, and reduce its employment and overhead costs accordingly.


VIII-15. Functional Accounting. For purposes of carrying out the terms and
conditions of this Agreement, Wexpro will maintain appropriate separate
functional accounting of the transactions required under this Agreement.


VIII- 16. Additional Payment. As partial consideration for the aggregate rights,
benefits and covenants conferred under this Agreement, Wexpro will pay the
Company to be credited to its utility accounts the sum of $250,000 per year for
12 consecutive years.


IX. EFFECTIVE DATE


The effective date of the terms and conditions of this Agreement is August 1,
1981.


X. ATTACHMENTS


X-1. Exhibits. Attached to and made a part of this Agreement by reference are
the following exhibits:


--------------------------------------------------------------------------------




Exhibit    Title


A     Cost of Service Formulation


B
Sample Calculation of Productive Oil Reservoir Accounting



C
Sample Overriding Royalty Calculation



D
Marginal Composite Tax Rate Calculation



E
Operator Service Fee



X.2. Schedules. Attached to and made a part of this Agreement by reference are
the following schedules:


Schedule    Title


1
Base Rate of Return Index Companies



2(a)
Productive Oil Reservoirs



2(b)
Prior Wexpro Wells



3(a)
Productive Gas Reservoirs



3(b)
Prior Company Wells



4(a)
Account 101 Leaseholds



4(b)
Account 105 Leaseholds



5
Post-1976 Wexpro Properties in which the Company has a Royalty



6
Pre-1977 Non-Utility Properties









